DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7, 8, 16-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Parto (US20200350255 A1; Parto) In view of Shih (US 20180102311 A1; Shih).
Regarding claim 1, Parto discloses a method comprising: bonding a first package component (Fig. 1A, CPU or GPU;¶42)  and a second package component (Fig. 1A, HBM;¶42) to an interposer (Fig. 1A, 103;¶42), wherein the interposer comprises a semiconductor substrate, and through-vias (Fig. 1A, 113; ¶ 50) penetrating through the semiconductor substrate , wherein the first package component comprises a core device die , and the second package component  comprises a memory die; bonding a passive device (Fig. 1A, Resistors Ω, capacitors C, inductors L, or discrete elements;¶48  / Fig. 2, an embedded inductor 221 in the CEIVR connected to the CPU; ¶57) to the interposer, wherein the passive device is electrically connected to the first package component through a first conductive path (Fig. 1A, 115; ¶ 50) in the interposer (¶48 to support the operation of the component); and bonding a package substrate (Fig. 1A, 105;¶49) to the interposer, wherein the package substrate is on an opposing side of the interposer than the first package component and the second package component, but is silent on and bonding a bridge die to the interposer, wherein the bridge die is between, and electrically interconnects, the package substrate and the interposer that comprises the semiconductor substrate.
Parto discloses bonding solder bumps to electrically connect the interposer to the package substrate. Parto further discloses other means of making electrical connections between the interposer and package substrate are acceptable. The examiner interprets this to known means of connection such as  bridges, interposers, and rdls in addition to solder bumps. Therefore, it is reasonable to combine the bridge of Shih.
Shi discloses a multi-chip package bonding a bridge die (Fig. 13, 100/200; ¶29) to the interposer (Fig. 13, 900; ¶47), wherein the bridge die is between, and electrically interconnects, the package substrate (Fig. 13, 700; ¶29) and the interposer (Fig. 13, 900; ¶47) that comprises the semiconductor substrate.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a bridge die between the interposer and package substrate for increasing the flexibility in electrically connecting multiple components together and to components on the package substrate without forming a new layer or substrate.
Regarding claim 4, Parto in view of Rubin discloses the method of claim 1 further comprising bonding a third package component (Fig. 1A, CPU or GPU; ¶42 Parto) to the interposer (Fig. 1A, 103; ¶42 Parto), wherein the third package component comprises an additional core device die, and the bridge die (Fig. 1A, 115; ¶49 Parto) electrically connects the first package component to the third package component. 
Regarding claim 7, Parto in view of Shih discloses the method of claim 1, wherein the bridge die   (Fig. 13, 900; ¶47 Shih)  comprises: an additional semiconductor substrate (Fig. 13, 100; ¶29 Shih) ; and a through-via (Fig. 13, 110; ¶29 Shih) penetrating through the semiconductor substrate, wherein the through-via electrically interconnects the first package component  (Fig. 1A, CPU or GPU;¶42 Parto) and the package substrate.(Fig. 1A, 105;¶42 Parto)  
Parto further discloses other means of making electrical connections between the interposer and package substrate are acceptable. The examiner interprets this to known means of connection such as  bridges, interposers, and rdls in addition to solder bumps. Therefore, it is reasonable to combine the bridge of Shih.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the bridge die of Shih for increasing the flexibility in electrically connecting multiple components together and to components on the package substrate without forming a new layer or substrate.
Regarding claim 8, Parto in view of Shih discloses the method of claim 7, wherein the substrate (Fig. 1A, 105 PCB; ¶42 Parto) is a semiconductor substrate.
Applicant claims a package substrate, an interposer comprising a semiconductor substrate, and a bridge comprising a semiconductor substrate. It is unclear what is meant by “the substrate in claim 8.
 Regarding claim 9, Parto discloses a package comprising: an interposer (Fig. 1A, 103;¶42) comprising: a first semiconductor substrate; and a first plurality of through-vias (Fig. 1A, 113;¶50)penetrating through the first semiconductor substrate; a first package component  (Fig. 1A, CPU or GPU;¶42) and a second package component (Fig. 1A, HBM;¶42) bonded to a first side of the interposer; a passive device (Fig. 1A, Resistors Ω, capacitors C, inductors L, or discrete elements;¶48) bonded to the first side of the interposer; , wherein the first semiconductor substrate of the interposer continuously extends directly underlying, and is overlapped by, the first package component, the second package component, and the passive device; but is silent on and a bridge die bonded to a second side of the interposer, wherein the bridge die electrically connects the first package component to the second package component through the interposer.
Parto discloses that bridges can be outside of the interposer (¶53)
Shi discloses a multi-chip package bonding a bridge die (Fig. 13, 100/200; ¶29) to a second side of the interposer (Fig. 13, 900; ¶47), wherein the bridge die electrically connects the first package component (Fig. 13 11; ¶51) to the second package component (Fig. 13 12; ¶51) through the interposer.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the connection configuration of Shih for increasing the flexibility in electrically connecting multiple components together using methods (bridge, interposers, interconnects, rdls) known in the art.
Regarding claim 10, Parto in view of Shih discloses the package of claim 9 further comprising an encapsulant encapsulating the first package component, the second package component, and the passive device therein.  (¶48 Parto)
Regarding claim 11, Parto in view of Shih discloses the package of claim 9, wherein the bridge die (Fig. 1, 115; ¶50 Parto) is free from active devices and passive devices.  
Examiner would like to note that a bridge die is a passive device. 
Regarding claim 16, Parto discloses a package comprising: a package component (Fig. 1A, CPU or GPU;¶42) comprising conductive paths therein, wherein the package component comprises an interposer (Fig. 1A, 103;¶42), and the interposer comprises: a semiconductor substrate; and through-vias (Fig. 1A, 113;¶42)penetrating through the semiconductor substrate;; a first system-on-chip (SoC) package  (Fig. 1A, CPU or GPU;¶42) , a second SoC package (Fig. 1A, CPU or GPU;¶42) , a memory cube (Fig. 1A, HBM;¶42), and an Independent Passive Device (IPD) die  (Fig. 1A, Resistors Ω, capacitors C, inductors L, or discrete elements;¶48) over and bonded to the package component, wherein each of the IPD die and the memory cube is electrically connected to one of the first SoC package and the second SoC package through a portion of the conductive paths  (¶48 to support the operation of the component); and a bridge die (Fig. 1,  115; ¶50) underlying and bonded to the package component, but is silent on  wherein the bridge die electrically connects the first SoC package to the second SoC package through the through-vias in the interposer .
Parto further discloses other means of making electrical connections between the interposer and package substrate are acceptable. The examiner interprets this to known means of connection such as  bridges, interposers, and rdls in addition to solder bumps. Therefore, it is reasonable to combine the bridge of Shih.
Shi discloses a multi-chip package bonding a bridge die (Fig. 13, 100/200; ¶29) to the interposer (Fig. 13, 900; ¶47), wherein the bridge die electrically connects a first package (Fig. 13, 11; ¶51) to a second package (Fig. 13, 12; ¶51) through the through-vias (Fig. 13, 210; ¶27) in the interposer.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a bridge die between the interposer and package substrate for increasing the flexibility in electrically connecting multiple components together and to components on the package substrate without forming a new layer or substrate.
Regarding claim 17, Parto in view of Shih discloses the package of claim 16, wherein the bridge die (Fig. 1, 115; ¶50 Parto) comprises a conductive path therein, and two ends of the conductive path (Fig. 1,  117AB; ¶50 Parto)  are connected to two vertical paths in the package component (Fig. 1A, unshown paths connected to pads 109;¶42 Parto), and wherein each of the two vertical paths comprises conductive pads (Fig. 1A, location of 109;¶52 Parto) and vias (outputs) vertically aligned to a vertical line.  
Electrically connecting a higher plane component to a lower plane component requires at least one vertical path.

Claim 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parto (US20200350255 A1; Parto) In view of Shih (US 20180102311 A1; Shih), and further in view of  Rubin et al. (US 20210159211 A1; R2).
Regarding claim 2, Parto in view of Shih discloses the method of claim 1 but is silent on wherein the bridge die is electrically connected to the package substrate through a solder region that is between the bridge die and the package substrate.
R2 discloses a multi-chip package wherein the bridge die  (Fig. 4E, 312;¶76) is electrically connected to the package substrate (Fig. 4E, 380;¶76) through a solder region (Fig. 4E, 430;¶76) that is between the bridge die and the package substrate 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to the bridge to the package substrate through solder for creating a strong bond and electrical connection using a single material.
Regarding claim 5, Parto in view of Shih and R2 discloses the method of claim 2, wherein the solder region (Fig. 4E, 430;¶76 R2) physically contacts both of the bridge die  (Fig. 4E, 312;¶76 R2) and the package substrate.  (Fig. 4E, 380;¶76 R2)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to the bridge to the package substrate through solder for creating a strong bond and electrical connection using a single material.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parto (US20200350255 A1; Parto) in view of Shih (US 20180102311 A1; Shih), and further in view of  Wan et al. (US 20210193548 A1; Wan).
Regarding claim 3, Parto in view of Shih discloses the method of claim 1, wherein the package substrate (Fig. 1, 110; ¶38 Rubin) comprises a recess, and the bridge die (Fig. 1, 120; ¶38 Rubin) comprises a lower portion extending into the recess, but is silent on with the lower portion comprising bottom corners physically contacting the package substrate.  
Wan discloses a multi die package structure where a multi-die bridge (Fig. 1A, 150; ¶27) is embedded in a package substrate (Fig. 1A, 102; ¶27) where bottom corners physically contacting the package substrate.  This requires only a change in size or shape.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a bridge die in a recess of the package substrate to reduce the overall size of the device; to have bottom corners of the bridge physically contacting the package substrate to create a tight fit. Also, a change in size or relative dimensions is generally recognized as being within the level of ordinary skill in the art . MPEP 2144.04
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parto (US20200350255 A1; Parto) In view of Rubin et al. (US 20210134724 A1; Rubin) and further in view of Rubin et al. (US 20200035603 A1; Rubin2).
Regarding claim 5, Parto in view of Rubin discloses the method of claim 2, but is silent on wherein the bridge die is directly bonded to the package substrate through solder regions.  
Rubin2 discloses bonding a bridge die (Fig. 13, 400; ¶57) directly to the package substrate (Fig. 13, 510; ¶57) through solder regions (Fig. 13, 516; ¶57)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a known method of adhesion such as solder. 
Claim 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parto (US20200350255 A1; Parto) in view of Rubin et al. (US 20210134724 A1; Rubin) and further in view of Shih et al. (US 20200075546 A1; Shih).
Regarding claim 6, Parto in view of Rubin discloses the method of claim 2, but is silent on wherein the bridge die comprises: a semiconductor substrate; and conductive paths on a side of the semiconductor substrate, wherein the conductive paths are electrically connected to the interposer and the first package component.  
Shih discloses forming a bridge die comprising a semiconductor substrate (Fig. 6, 402; ¶50); and conductive paths (Fig. 6, 406C; ¶50) on a side of the semiconductor substrate, wherein the conductive paths are electrically connected to the interposer (Fig. 6, layer of 128; ¶51) and a first package component (Fig. 6, 120C; ¶50).  
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the bridge structure of Shih for making multiple connections to the package substrate and package components.
Regarding claim 12, Parto in view of Rubin discloses the  package of claim 9, wherein the bridge die comprises: a second semiconductor substrate; dielectric layers over the second semiconductor substrate; and conductive lines and vias in the dielectric layers and forming conductive paths, wherein the conductive paths electrically connect the first package component to the second package component.  
Shih discloses forming a bridge die comprising a semiconductor substrate (Fig. 6, 402; ¶50); and conductive paths (Fig. 6, 406C; ¶50) on a side of the semiconductor substrate, wherein the conductive paths are electrically connected to the interposer (Fig. 6, layer of 128; ¶51) and a first and second package component (Fig. 6, 120C; ¶50).  
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the bridge structure of Shih for making multiple connections to the package substrate and package components.
Claim 13, 14, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parto (US20200350255 A1; Parto) in view of Shih (US 20180102311 A1; Shih), and further in view of Rubin et al. (US 20200035603 A1; R3).
Regarding claim 13, Parto in view of Shih discloses the  package of claim 9 further comprising a package substrate (Fig. 1A, 105;¶49 Parto) overlapped by the first semiconductor substrate and bonded to the interposer (Fig. 1A, 103;¶42 Parto), but is silent on wherein the bridge die extends into the package substrate.  
R3 discloses the bridge die (Fig. 1,  120; ¶30 Rubin) extends into the package substrate (Fig. 1,  110; ¶30 R3).  
Parto discloses that bridges can be outside of the interposer (¶53)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a bridge die in a recess of the package substrate to reduce the overall size of the device.
Regarding claim 14, Parto in view of Shih and R3 discloses the package of claim 13, wherein the bridge die (Fig. 1, 120; ¶30 R3) is further directly bonded to the package substrate (Fig. 1, 110; ¶30 R3).  
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a bridge die in a recess of the package substrate to reduce the overall size of the device.
Regarding claim 19, Parto discloses the package of claim 16 further comprising a package substrate (Fig. 1A, 105; ¶49 Parto) underlying and bonded to the package component (Fig. 1A, CPU or GPU; ¶42 Parto), but is silent on wherein the bridge die extends at least partially into the package substrate.  
Parto discloses that bridges can be outside of the interposer (¶53)
R3 discloses a package device where the bridge die (Fig. 1,  120; ¶30 R3) extends into the package substrate (Fig. 1,  110; ¶30 R3).  
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a bridge die in a recess of the package substrate to reduce the overall size of the device.
Regarding claim 20, Parto in view of Shih and R3 discloses the package of claim 19, further comprising solder regions (Fig. 1,  180; ¶30 R3) between the bridge die (Fig. 1,  120; ¶30 R3) and the package substrate, wherein the solder regions bond the bridge die to the package substrate (Fig. 1,  110; ¶30 R3).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a known method of adhesion such as solder.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parto (US20200350255 A1; Parto) in view of Shih (US 20180102311 A1; Shih), and further in view of Rubin et al. (US 20200035603 A1; R3), and Wan et al. (US 20210193548 A1; Wan).
Regarding claim 21, Parto in view of Shih and R3 discloses the package of claim 19, wherein the bridge die (Fig. 1,  120; ¶30 R3) comprises a lower portion extending into a recess in the package substrate  (Fig. 1,  110; ¶30 R3), wherein the lower portion comprises: a bottom surface spaced apart from the package substrate; but is silent on and corners physically contacting the package substrate.
Wan discloses a multi die package structure where a multi-die bridge (Fig. 1A, 150; ¶27) is embedded in a package substrate (Fig. 1A, 102; ¶27) where bottom corners physically contacting the package substrate.  This requires only a change in size or shape.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a bridge die in a recess of the package substrate to reduce the overall size of the device; to have bottom corners of the bridge physically contacting the package substrate to create a tight fit. Also, a change in size or relative dimensions is generally recognized as being within the level of ordinary skill in the art . MPEP 2144.04
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parto (US20200350255 A1; Parto) in view of Shih (US 20180102311 A1; Shih), and further in view of Rubin et al. (US 2020003563 A1; R3), and Rubin et al.(US 20210134724 A1; Rubin).
Regarding claim 15, Parto in view of shih and Rubin discloses the package of claim 13 further comprising an underfill between the interposer and the package substrate, wherein the underfill extends into a gap between the bridge die and the package substrate, and the gap is inside the package substrate.
Rubin discloses a device package comprising an underfill (Fig. 1, 154; ¶40 Rubin) between the interposer (Fig. 1, 134/144; ¶39 Rubin) and the package substrate (Fig. 1, 110; ¶30 Rubin), wherein the underfill extends into a gap between the bridge die (Fig. 1, 120; ¶30 Rubin) and the package substrate, and the gap is inside the package substrate.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use underfill to strengthen the bond between devices and layers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAWRENCE C TYNES JR./Examiner, Art Unit 2816